Citation Nr: 1307062	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  11-06 121	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine. 

3.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the left knee. 

4.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee. 



REPRESENTATION

Appellant represented by:	Jody M. Crawford


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1947 to July 1968.   The Veteran died in February 2013.  Prior to his death, he had been declared incompetent for VA benefits purposes, and the appellant was his duly authorized Custodian.  The appellant is also the Veteran's surviving spouse.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a December 2009, the RO, inter alia, continued the 10 percent evaluations for degenerative joint disease of the lumbar spine and limitation of flexion of the left knee, and granted a separate 10 percent evaluation for instability of the left knee.  Then in an April 2010 rating decision, the RO, in part, denied entitlement to special monthly compensation based on the need for regular aid and attendance and by reason of being housebound.  The Veteran/appellant appealed these issues.  Subsequently, in an August 2012 rating decision, the RO granted service connection for special monthly compensation by reason of being housebound.  

In December 2012, the appellant presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1947 to July 1968.   

2.  The Veteran was adjudicated incompetent by VA, effective May 26, 2010.  The appellant was declared the Veteran's Custodian for VA benefits purposes.  

2.  On February 19, 2013, the Board received notification that the appellant died in February 2013. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims on appeal that are made by or on behalf of a Veteran do not survive the death of the Veteran.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


